[EXECUTION COPY]


AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as
of January 23, 2007, is by and among (i) ALBEMARLE MARITIME CORP., ARDEN
MARITIME CORP., ASIA-AMERICA OCEAN CARRIERS LTD., BIRNAM MARITIME CORP., BRISTOL
MARITIME CORP., CHESTER SHIPPING CORP., DARBY NAVIGATION CORP., DOVER MARITIME
CORP., FRANKFORT MARITIME CORP., GLENWOOD MARITIME CORP., HANSEN SHIPPING CORP.,
HENLEY MARITIME CORP., HUDSON MARITIME CORP., KENSINGTON SHIPPING CORP., NEWKIRK
NAVIGATION CORP., OLDCASTLE SHIPPING CORP., RECTOR SHIPPING CORP., REMSEN
NAVIGATION CORP., SHEFFIELD MARITIME CORP., SHERMAN MARITIME CORP., STERLING
SHIPPING CORP., STRATFORD SHIPPING CORP., VERNON MARITIME CORP. and WINDSOR
MARITIME CORP., each a corporation organized under the laws of the Republic of
the Marshall Islands (collectively, the “Borrowers” and, each individually, a
“Borrower”), (ii) EXETER SHIPPING CORP., a corporation organized under the laws
of the Republic of the Marshall Islands (the “New Borrower”), (iii) TBS
INTERNATIONAL LIMITED, a corporation formed under the laws of Bermuda
(“Holdings”), (iv) TBS SHIPPING SERVICES INC., a New York corporation, as
administrative borrower (the “Administrative Borrower”), (v) each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and (vi) BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer.


WHEREAS, the Borrowers, Holdings, the Administrative Borrower, the Lenders and
theAdministrative Agent are parties to that certain Credit Agreement dated as of
July 31, 2006 (as amended and in effect from time to time, the “Credit
Agreement”), pursuant to which the Lenders have agreed, upon certain terms and
conditions, to make loans and otherwise extend credit to the Borrowers;


WHEREAS, the Administrative Borrower has requested, and the Administrative Agent
and the Lenders have agreed, on the terms and conditions set forth herein, that
New Borrower shall become a “Borrower” under the Credit Agreement on the
Amendment No. 1 Effectiveness Date (as hereinafter defined);


WHEREAS, the Borrowers, Holdings, the Lenders and the Administrative Agent have
agreed, on the terms and conditions set forth herein, to amend certain
provisions of the Credit Agreement; and


WHEREAS, capitalized terms which are used herein without definition and which
are defined in the Credit Agreement shall have the same meanings herein as in
the Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the New Borrower, the Lenders and the
Administrative Agent hereby agree as follows:


§1. Amendments to Section 1.01 of the Credit Agreement.



(a)  
Section 1.01 of the Credit Agreement is hereby amended by adding the following
new defined terms in the appropriate alphabetical order:



“Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of January
23, 2007, among the Borrowers, Exeter Shipping Corp., as a new Borrower,
Holdings, the Administrative Borrower, the Lenders and the Administrative Agent.


“Amendment No. 1 Effective Date” means the date on which the conditions
precedent to Amendment No. 1 have been satisfied.


“Original Term Loan” has the meaning specified in the definition of “Term
Facility”.


“Term Loan Increase” has the meaning specified in the definition of “Term
Facility”.


(b)  Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions of “Applicable Percentage” and “Term Facility” in their entirety and
substituting therefor the following new definitions in the appropriate
alphabetical order:


“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility (whether the Original Term Loan or the Term Loan
Increase) represented by (i) on or prior to the Closing Date, such Term Lender’s
Term Commitment to make the Original Term Loan at such time, (ii) on the
Amendment No. 1 Effective Date, such Term Lender’s Term Commitment to make the
Term Loan Increase at such time and (iii) thereafter, the principal amount of
such Term Lender’s Term Loans at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.


“Term Facility” means, at any time, (a) the Term Loan advanced to the Borrowers
on the Closing Date in the original principal amount of $75,000,000 pursuant to
Section 2.01(a) (the “Original Term Loan”), (b) the Term Loan advanced to the
Borrowers on the Amendment No. 1 Effective Date in the original principal amount
of $5,000,000 pursuant to Section 2.01(a) (the “Term Loan Increase”) and (c)
thereafter, the aggregate principal amount of the Term Loans of all Term Lenders
outstanding at such time.


§2.  Amendment to Section 2.01 of the Credit Agreement. Section 2.01(a) of the
Credit Agreement is hereby amended by deleting the first sentence therein and
substituting therefore the following new sentence: “Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a single
loan to the Borrowers on the Closing Date in an amount not to exceed such Term
Lender’s Applicable Percentage of the Original Term Loan; and in addition, each
Term Lender severally agrees to make an additional loan to the Borrowers on the
Amendment No. 1 Effective Date in an amount not to exceed such Term Lender’s
Applicable
Percentage of the Term Loan Increase.”




§3.  Amendment to Section 2.07 of the Credit Agreement. Section 2.07(a) of the
Credit Agreement is hereby amended by deleting the table set forth therein in
its entirety and substituting therefor the following new table:




Date
   
Amount
 
March 31, 2007
 
$
5,044,642.85
 
June 30, 2007
 
$
5,044,642.85
 
September 30, 2007
 
$
5,044,642.85
 
December 31, 2007
 
$
5,044,642.85
 
March 31, 2008
 
$
5,044,642.85
 
June 30, 2008
 
$
5,044,642.85
 
September 30, 2008
 
$
5,044,642.85
 
December 31, 2008
 
$
5,044,642.85
 
March 31, 2009
 
$
5,044,642.85
 
June 30, 2009
 
$
5,044,642.85
 
September 30, 2009
 
$
5,044,642.85
 
December 31, 2009
 
$
5,044,642.85
 
March 31, 2010
 
$
5,044,642.85
 
June 30, 2010
 
$
5,044,642.95
 



§4.  Amendment to Schedule 2.01(a). Schedule 2.01(a) to the Credit Agreement is
hereby amended and restated in its entirety by Schedule 2.01(a) attached hereto
as Exhibit A.


§5.  Limited Consent and Acknowledgments.
 
(a)  (i) Notwithstanding the notice requirements set forth in Section 2.14 of
the Credit Agreement, the Administrative Agent and the Lenders hereby consent,
on a one-time basis, to the designation of Exeter Shipping Corp. as a Borrower
under the Credit Agreement, such designation to be effective on the Amendment
No. 1 Effective Date. The foregoing limited consent and acknowledgment does not
establish a custom, course of dealing or conduct among the Administrative Agent,
the Lenders, the Borrowers or any other Loan Party.
 
(ii) New Borrower hereby acknowledges and agrees, as of the Amendment No. 1
Effective Date, to be bound as a Borrower by all of the terms and conditions of
the Credit Agreement with the same full force and effect and to the same extent
as each of the other Borrowers. New Borrower further agrees, as of the Amendment
No. 1 Effective Date, that each reference in the Credit Agreement or in any of
the other Loan Documents to a “Borrower” shall also mean and be a reference to
New Borrower.
 
(b)  Notwithstanding Section 7.15 of the Credit Agreement to the contrary, the
Administrative Agent and the Lenders hereby consent, on a one-time basis, to the
amendment of the Organization Documents of TBS Logistics, Ltd. for the sole
purpose of changing such entity’s name from TBS Logistics, Ltd. to Mercury
Marine Ltd. Promptly upon the effectiveness of such name change, the
Administrative Borrower shall deliver to the Administrative Agent evidence of
such name change. The foregoing limited consent and acknowledgment does not
establish a custom, course of dealing or conduct among the Administrative Agent,
the Lenders, the Borrowers or any other Loan Party.
 
§6.  Representations and Warranties. Holdings and the Borrowers (including, for
the avoidance of doubt, New Borrower) hereby represent and warrant to the
Administrative Agent as follows:


    6.1  Representation and Warranties in the Credit Agreement. The
representations and warranties of Holdings and the Borrowers (including, for the
avoidance of doubt, New Borrower) contained in the Credit Agreement were true
and correct in all material respects as of the date when made and continue to be
true and correct in all material respects on the date hereof except for (a)
representations or warranties which expressly relate to an earlier date in which
case such representations and warranties shall be true and correct, in all
material respects, as of such earlier date, or (b) representations or warranties
which are no longer true as a result of a transaction expressly permitted by the
Credit Agreement.


    6.2  Ratification, Etc. Except as expressly amended hereby, the Credit
Agreement is hereby ratified and confirmed in all respects and shall continue in
full force and effect. The Credit Agreement shall, together with this Amendment,
be read and construed as a single agreement. All references in the Credit
Agreement or any related agreement or instrument shall hereafter refer to the
Credit Agreement as amended hereby.


    6.3  Authority, Etc. The execution and delivery by Holdings and the
Borrowers (including, for the avoidance of doubt, New Borrower) of this
Amendment and the performance by Holdings and the Borrowers of all of its
agreements and obligations under the Credit Agreement, as amended hereby, are
within Holdings and each Borrower’s corporate authority and have been duly
authorized by all necessary corporate action on the part of Holdings and such
Borrower.


    6.4  Enforceability. This Amendment and the Credit Agreement, as amended
hereby, constitute the legal, valid and binding obligations of Holdings and the
Borrowers (including, for the avoidance of doubt, New Borrower) and are
enforceable against Holdings and the Borrowers in accordance with their terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of,
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding may be brought.


§7.  Effectiveness of Amendment. The provisions of this Amendment shall become
effective as of the date first set forth above upon the satisfaction of each of
the following conditions, in each case in a manner and in form and substance
satisfactory to the Administrative Agent (unless otherwise agreed to in writing
by the Administrative Agent):


(a)  This Amendment shall have been duly executed and delivered by each of the
Borrowers, New Borrower, Holdings, the Administrative Borrower, the Guarantors,
the Administrative Agent and the Required Lenders and shall be in full force and
effect; and


(b)  The Administrative Agent shall have received signed original Officer’s
Certificates, certified by a duly authorized officer of each Borrower and each
Guarantor to be true and complete, (a) of the records of all corporate (or
other) action taken by such Borrower or such Guarantor to authorize (i) such
Borrower’s or such Guarantor’s execution and delivery of this Amendment, and
(ii) such Borrower’s and such Guarantor’s entry into and carrying out the terms
of this Amendment and the Credit Agreement, as amended hereby, and (b) of the
Organization Documents; and


(c)  The Administrative Agent shall have received a favorable legal opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
to the Loan Parties, as to matters requested by the Administrative Agent; and


(d)  Each Lender requesting a new Note shall have received a duly executed Note;
and


(e)  The Administrative Agent shall have received, in respect of Exeter Shipping
Corp., (i) a duly executed and duly notarized signature page to the security
agreement and pledge agreement, (ii) a duly executed Multi-Party Agreement,
together with executed power of attorney, notices and other documents set forth
therein, Earnings Assignment, together with an executed notice of assignment,
Insurance Assignment, together with a fully executed master notice of
assignment, Approved Managers Undertaking, Philippine Assignment, and such other
Collateral Documents as requested by the Administrative Agent, each in form and
substance satisfactory to the Administrative Agent, (iii) a signed original
Officer’s Certificate, certified by a duly authorized officer of such Person, to
be true and complete, of the resolutions and other actions, incumbency
certificates and/or other certificates of Responsible Officer of such Subsidiary
as the Administrative Agent may request to evidence the identify, authority and
capacity of such Responsible Officer and of such Person’s Organization
Documents, (iv) a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of Cardillo & Corbett, counsel to the Loan Parties,
as to matters requested by the Administrative Agent, (v) evidence of insurance
required to be maintained pursuant to the Loan Documents, (vi) a Borrowing Base
Certificate, duly executed by the Administrative Borrower, and (vii) such other
documentation and information required under Section 2.14 and Section 6.12 of
the Credit Agreement; and


(f)  The Administrative Agent shall have received, in respect of the Alabama
Belle, the information and documentation required by Section 6.12 of the Credit
Agreement, each in form and substance satisfactory to the Administrative Agent,
including, without limitation, evidence of recording a Preferred Vessel Mortgage
in respect of the Alabama Belle and the other Vessel Collateral Documents and a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent,
as to the due authorization, execution and delivery of such documentation and
enforceability thereof against Exeter Shipping Corp. and the other Loan Parties
and such other matters reasonably requested by the Administrative Agent; and


(g)  The Administrative Agent shall have received, in respect of each existing
Preferred Vessel Mortgage, (i) an amendment to each such Preferred Vessel
Mortgage, each such amendment to be in form and substance satisfactory to the
Administrative Agent, (ii) and a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent, as to the due authorization,
execution and delivery of such documentation and enforceability thereof against
the applicable Loan Parties and (iii) evidence of filing of each such amendment
with the appropriate Governmental Authorities in the Administrative Agent sole
determination; and


(h)  The Borrowers shall have paid all fees set forth in the Amended and
Restated Fee Letter, dated as of January 9, 2007, to the Administrative Agent
for its own account and for the account of the Lenders as provided therein; and


(i)  The Borrowers shall have paid all reasonable unpaid fees and expenses of
the Administrative Agent’s counsel, Bingham McCutchen LLP, to the extent that
copies of invoices for such fees and expenses have been delivered to the
Borrowers; and


(j)  The Administrative Agent shall have received such other items, documents,
agreements or actions as the Administrative Agent may reasonably request in
order to effectuate the transactions contemplated hereby.


§8.  No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the Credit Agreement remain in full force and
effect.


§9.  Execution in Counterparts. This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one
instrument. In making proof of this Amendment it shall not be necessary to
produce or account for more than one counterpart signed by each party hereto by
and against which enforcement hereof is sought.


§10.  Expenses. Pursuant to 11.04 of the Credit Agreement, all costs and
expenses incurred or sustained by the Administrative Agent in connection with
this Amendment, including the fees and disbursements of legal counsel for the
Administrative Agent in producing, reproducing and negotiating the Amendment,
will be for the account of the Borrowers whether or not the transactions
contemplated by this Amendment are consummated.


§11. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING THE LAWS APPLICABLE
TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW
§5-1401). The captions in this Amendment are for convenience of reference only
and shall not define or limit the provisions hereof.


[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
The Borrowers:
 
ALBEMARLE MARITIME CORP.
ARDEN MARITIME CORP.
ASIA-AMERICA OCEAN CARRIERS LTD.
BIRNAM MARITIME CORP.
BRISTOL MARITIME CORP.
CHESTER SHIPPING CORP.
DARBY NAVIGATION CORP.
DOVER MARITIME CORP.
FRANKFORT MARITIME CORP.
GLENWOOD MARITIME CORP.
HANSEN SHIPPING CORP.
HENLEY MARITIME CORP.
HUDSON MARITIME CORP.
KENSINGTON SHIPPING CORP.
NEWKIRK NAVIGATION CORP.
OLDCASTLE SHIPPING CORP. 
RECTOR SHIPPING CORP.
REMSEN NAVIGATION CORP.
SHEFFIELD MARITIME CORP.
SHERMAN MARITIME CORP.
STERLING SHIPPING CORP.
STRATFORD SHIPPING CORP.
VERNON MARITIME CORP.
WINDSOR MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
New Borrower:
 
EXETER SHIPPING CORP.


By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
Holding:
 
TBS INTERNATIONAL LIMITED


By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
 
The Administrative Borrower:
 
TBS SHIPPING SERVICES INC.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Secretary
 
The Administrative Agent:
 
BANK OF AMERICA, N.A.
 
By: /s/ Sharon D. Turner 
Name: Sharon D. Turner
Title: Agency Management
 
The Lenders:
 

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 
By: /s/ Judith A. Huckins
Name: Judith A. Huckins
Title: Vice President
 

 
CITIBANK, N.A., as Syndication Agent and a Lender

 
By: /s/ William McAndersen
Name: William McAndersen
Title: Senior Vice President
 
KEYBANK, N.A., as a Lender
 
By: /s/ Steven V. Vitale 
Name: Steven V. Vitale
Title: Director



 
LASALLE BANK, NATIONAL ASSOCIATION, as a Lender

 
By: /s/ Gregory T Gaschler
Name: Gregory T Gaschler
Title: Senior Vice President


 

   
NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender

 
By: /s/ Robert R. Wallace
Name: Robert R. Wallace
Title: Vice President



 
WEBSTER BANK NATIONAL ASSOCIATION, as a Lender

 
By: /s/ Barbara A. Keegan
Name: Barbara A. Keegan
Title: Senior Vice President
 

 
WESTLB AG, NEW YORK BRANCH, as Documentation Agent and Lender

 
By: /s/ Christian Wulf
Name: Christian Wulf
Title: Director


By: /s/ Daniel Hitchcock
Name: Daniel Hitchcock
Title: Executive Director


--------------------------------------------------------------------------------





GUARANTORS’ ACKNOWLEDGMENT


Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrowers’ execution thereof; (b) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrowers under the Credit Agreement as amended; (c) acknowledge and confirm
that the liens and security interests granted pursuant to the Loan Documents are
and continue to be valid and perfected first priority liens and security
interests (subject only to Permitted Encumbrances) that secure all of the
Obligations on and after the date hereof; (d) acknowledges and agrees that, as
of the date hereof, such Guarantor does not have any claim or cause of action
against the Administrative Agent or any Lender (or any of its respective
directors, officers, employees or agents); and (e) acknowledges, affirms and
agrees that, as of the date hereof, such Guarantor does not have any defense,
claim, cause of action, counterclaim, offset or right of recoupment of any kind
or nature against any of their respective obligations, indebtedness or
liabilities to any Administrative Agent or any Lender.
The Guarantors:


TBS U.S. ENTERPRISES LLC
 
By: TBS SHIPPING SERVICES INC., its sole member
           By: /s/ Tara DeMakes
       Name: Tara DeMakes
       Title: Secretary

 
TBS ENERGY LOGISTICS L.P.
 
By: TBS U.S. ENTERPRISES LLC, its general partner


By: TBS SHIPPING SERVICES INC., its sole member
             By: /s/ Tara DeMakes 
         Name: Tara DeMakes
         Title: Secretary
:
 


--------------------------------------------------------------------------------



The Guarantors:


ROYMAR SHIP MANAGEMENT, INC.
TBS SHIPPING SERVICES INC.
AZALEA SHIPPING & CHARTERING, INC.
COMPASS CHARTERING CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Secretary

 
WESTBROOK HOLDINGS LTD.
TRANSWORLD CARGO CARRIERS, S.A.
TBS LOGISTICS LTD.
TBS WORLDWIDE SERVICES INC.
LEAF SHIPPING CORP.
PACIFIC RIM SHIPPING CORP.
TBS AFRICAN VENTURES LIMITED
TBS EUROLINES, LTD.
TBS LATIN AMERICA LINER, LTD.
TBS MIDDLE EAST CARRIERS, LTD.
TBS NORTH AMERICA LINER LTD.
TBS OCEAN CARRIERS, LTD.
TBS PACIFIC LINER, LTD.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact



--------------------------------------------------------------------------------





EXHIBIT A


SCHEDULE 2.01(a)
 
COMMITMENTS
 
AND APPLICABLE PERCENTAGES
 
Lender
   
Term Commitment of Original Term Loan as of the Closing Date
   
Revolving Credit Commitment as of the Closing Date
   
Term Applicable Percentage of Original Term Loan as of the Closing Date
   
Revolving Credit
Applicable Percentage as of the Closing Date
 
Bank of America, N.A.
 
$
13,393,000
 
$
11,607,000
   
17.857333333
%
 
17.856923077
%
Citibank, N.A.
 
$
13,393,000
 
$
11,607,000
   
17.857333333
%
 
17.856923077
%
WestLB AG, New York Branch
 
$
13,393,000
 
$
11,607,000
   
17.857333333
%
 
17.856923077
%
KeyBank, N.A.
 
$
10,714,000
 
$
9,286,000
   
14.285333333
%
 
14.286153846
%
LaSalle Bank, National Association
 
$
10,714,000
 
$
9,286,000
   
14.285333333
%
 
14.286153846
%
North Fork Business Capital Corporation
 
$
8,036,000
 
$
6,964,000
   
10.714666667
%
 
10.713846154
%
Webster Bank National Association
 
$
5,357,000
 
$
4,643,000
   
7.142666667
%
 
7.143076923
%
Total
 
$
75,000,000
 
$
65,000,000
   
100.000000000
%
 
100.000000000
%





Lender
   
Term Commitment of Term Loan Increase as of Amendment No. 1 Effective Date
   
Term Applicable Percentage of Term Loan Increase as of Amendment No. 1 Effective
Date
 
Bank of America, N.A.
 
$
1,125,000
   
22.500000000
%
Citibank, N.A.
 
$
1, 125,000
   
22.500000000
%
WestLB AG, New York Branch
 
$
1, 125,000
   
22.500000000
%
KeyBank, N.A.
 
$
625,000
   
12.500000000
%
LaSalle Bank, National Association
 
$
750,000
   
15.000000000
%
North Fork Business Capital Corporation
 
$
250,000
   
5.000000000
%
Webster Bank National Association
 
$
0
   
0.000000000
%
Total
 
$
5,000,000
   
100.000000000
%





--------------------------------------------------------------------------------





As of the Amendment No. 1 Effective Date


Lender
   
Term Commitment Term Loans (including the Original Term Loan and the Term Loan
Increase) as of Amendment No. 1 Effective Date
   
Revolving Credit Commitment as of Amendment No. 1 Effective Date
   
Term Applicable Percentage of Term Loans (including the Original Term Loan and
the Term Loan Increase) as of Amendment No. 1 Effective Date
   
Revolving Credit
Applicable Percentage as of Amendment No. 1 Effective Date
 
Bank of America, N.A.
 
$
12,843,875
 
$
14,982,000
   
18.186017699
%
 
18.727500000
%
Citibank, N.A.
 
$
12,843,875
 
$
14,982,000
   
18.186017699
%
 
18.727500000
%
WestLB AG, New York Branch
 
$
12,843,875
 
$
14,982,000
   
18.186017699
%
 
18.727500000
%
KeyBank, N.A.
 
$
9,999,750
 
$
11,161,000
   
14.158938053
%
 
13.951250000
%
LaSalle Bank, National Association
 
$
10,124,750
 
$
11,536,000
   

14.335929204

%
 
14.420000000
%
North Fork Business Capital Corporation
 
$
7,281,500
 
$
7,714,000
   
10.310088496
%
 
9.642500000
%
Webster Bank National Association
 
$
4,687,375
 
$
4,643,000
   

6.636991150

%
 
5.803750000
%
Total
 
$
70,625,000.00
 
$
80,000,000
   
100.000000000
%
 
100.000000000
%



 


